Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted June 29, 2022, wherein an election is made.  This application is a national stage application of PCT/US2018/065902, filed December 17, 2018, which claims benefit of provisional application 62/608154, filed December 20, 2017.
Claims 1-20 are pending in this application.
Election/Restrictions
Applicant’s provisional election with traverse of group I, drawn to a compound of formula (I), filed June 29, 2022, is acknowledged.  Applicant’s arguments of record with respect to the aforementioned traversal are acknowledged and found to be not persuasive to remove the requirement for restriction.  While Applicant argues that the compound of formula (I) is a single inventive concept that links the claimed groups, several compounds of his formula are known in the prior art as described below.  Therefore it is not a special technical feature linking the various groups.  Furthermore Applicant argues that there is no undue burden for the examiner to search all of the claims together.  However, searching the various claims of groups II-IV would require a large number of additional search queries related to biological activities of cyclic dinucleotides, and biological responses involving STING, interferon, and cell proliferation, in addition to the extensive search required for the compounds of group I.  Therefore an undue burden would exist if all the groups were searched together.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-12 as amended are examined on the merits herein.
The previous requirement for election of species is withdrawn as the prior art does not specifically anticipate the elected species.  However, Applicant should consider whether a claim drawn solely to the elected species would be obvious under 35 USC 103 over any of the references cited herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims all require the structure (I) recited in claim 1.  However, this structure as currently printed includes numerous variables that include superscripts.  Because of the low resolution of the figure, the superscripts are difficult to read, creating uncertainty as to which of the variables is which and rendering the claims indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sinha et al. (PCT international publication WO2018/198084, Reference included with PTO-1449 submitted 3/11/2022)
The claimed invention is directed to cyclic dipurines as described in structure (I) in claim 1.  In particular, claim 1 defines the structure as including at least one nonstandard base selected from nine specific structures.  Dependent claims 2-10 further define the scope of the cyclic dinucleotide.  Claim 11 recites a number of specific compounds.  Dependent claim 12 claims a pharmaceutical composition of the compound of claim 1 with a pharmaceutically acceptable carrier.
Sinha et al. discloses 2,2’- 2,3’- and 3,3’- cyclic dinucleotides. (p. 4 line 3 – p. 8 line 1) In one specific embodiment the compounds are 2,3’- cyclic dinucleotides. (p. 9 structure (1)) Specific compounds falling within the scope of the claims, in particular those including the tricyclic base: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 are disclosed on pp. 13-40 of Sinha et al.  These compounds fall within the scope of present claims 1-10, thereby anticipating the claims, for example compound 4 on p. 13 or compound 5 on p. 14.  Sinha et al. further discloses pharmaceutical compositions comprising these compound and a pharmaceutically acceptable excipient. (p. 40 last paragraph) Therefore Sinha et al. anticipates the claimed invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dodd et al. (PCT international publication WO2019/046500, Reference included with PTO-892)
The claimed invention is directed to cyclic dipurines as described in structure (I) in claim 1.  In particular, claim 1 defines the structure as including at least one nonstandard base selected from nine specific structures.  Dependent claims 2-10 further define the scope of the cyclic dinucleotide.  Claim 11 recites a number of specific compounds.  Dependent claim 12 claims a pharmaceutical composition of the compound of claim 1 with a pharmaceutically acceptable carrier.
Dodd et al. discloses cyclic 2’,3’-dinucleotides, wherein one of the bases must have a tricyclic structure. (pp. 3-4) Preferred embodiments are disclosed having a specific tricyclic structure which is one of the modified bases required in the present claims, and an adenine as the other base. (pp. 40-42) These compounds fall within the scope of the generic structures recited in present claims 1-10.  Furthermore Dodd et al. discloses compositions of these compounds with a pharmaceutically acceptable excipient. (p. 54 lines 20-32) Therefore Dodd et al. anticipates the claimed invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshikawa et al. (PCT international publication WO2018/100558, Reference included with 6/23/2020 PTO-1449)
The claimed invention is directed to cyclic dipurines as described in structure (I) in claim 1.  In particular, claim 1 defines the structure as including at least one nonstandard base selected from nine specific structures.  Dependent claims 2-10 further define the scope of the cyclic dinucleotide.  Claim 11 recites a number of specific compounds.  Dependent claim 12 claims a pharmaceutical composition of the compound of claim 1 with a pharmaceutically acceptable carrier.
Yoshikawa et al. discloses cyclic dinucleotides. (pp. 8-12) In a preferred embodiment at least one of the bases is a deaza-hypoxanthine derivative. (p. 152 paragraphs 1230-1234, pp. 184-185 paragraph 1400) Preferred embodiments are disclosed on pp. 319-324.  These compounds contain 3-deaza or 7-deaza-7-fluoro hypoxanthine bases, and fall within the scope of claims 1-10, anticipating the claimed invention.  Additionally Yoshikawa et all. discloses compositions of these compounds with a pharmaceutically acceptable excipient. (p. 200 paragraphs 1470-1471) Therefore Dodd et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (PCT international publication WO2017/161349, Reference included with PTO-1449)
The claimed invention is directed to cyclic dipurines as described in structure (I) in claim 1.  In particular, claim 1 defines the structure as including at least one nonstandard base selected from nine specific structures.  Dependent claims 2-10 further define the scope of the cyclic dinucleotide.  Claim 11 recites a number of specific compounds.  Dependent claim 12 claims a pharmaceutical composition of the compound of claim 1 with a pharmaceutically acceptable carrier.
Zhong et al. discloses cyclic 2,2’ or 2,3’ dinucleotide compounds. (p. 3 paragraph 13) In one specific embodiment the compounds are 2,3’- dipurines containing one guanine analog and one adenine analog base. (p. 5 paragraph 14) One specific preferred embodiment is a cyclic di-GATP analog having a 2,3 linkage pattern, phosphorothioate linkages, and 7-deazapurine bases. (p. 15 paragraph 24 – p. 17 paragraph 30) Zhong et al. furthermore discloses that these compounds can be administered as pharmaceutical compositions in combination with pharmaceutically acceptable excipients. (p. 41 paragraph 117) Zhong et al. does not specifically disclose cyclic dinucleotides having one of the specific modified bases recited in the claims, such as 1,7-dideazaadenine.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the specific preferred embodiments of Zhong et al. to contain a 1,7-dideazaadenine base, as required in present claims 1-6.  One of ordinary skill in the art would have seen the preferred embodiments, such as paragraph 48 on p. 31, or paragraphs 27 and 28 on p. 16, as starting points for further modification to arrive at new compounds usable in the invention described by Zhong et al.  One of ordinary skill in the art would furthermore have seen the 1-aza position of the purine ring as the generic structure on p. 11 indicates that this position can be varied between CH and N. (see  position Z22)
Therefore the invention taken as a whole is prima facie obvious.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (PCT international publication WO2018/198084, Reference included with PTO-1449 submitted 3/11/2022)
The disclosure of Sinha et al. is discussed above.  Sinha et al. does not disclose any of the specific structures recited in claim 11.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the specific compounds described by Sinha et al. so as to arrive at structures pictured in claim 11.  For example, structure 36 on p. 22 of Sinha et al. differs from several compounds pictured in the first two lines of p. 30 of the present claims only in the claimed compounds contain a 2’- or 3’- fluoro substituent and have phosphorothioate linkages in place of phosphodiester linkages.  Looking to the general description of structural variations allowed within the compounds of Sinha et al., the sugar hydroxyl groups can be replaced with halogens (p. 6 lines 6-7) and the phosphodiesters with phosphorothioates. (p. 5 lines 7-8) Therefore one of ordinary skill in the art would have seen this specific structure as a potential lead compound and would have made specific modifications within this structure by varying the sugar moiety and phosphodiester linkages within the bounds of the general disclosure of Sinha et al., arriving at compounds falling within the scope of claim 11.
Therefore the invention taken as a whole is prima facie obvious. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (PCT international publication WO2018/100558, Reference included with 6/23/2020 PTO-1449)
The disclosure of Yoshikawa et al. is discussed above.  Yoshikawa et al. does not disclose any of the specific structures recited in claim 11.  For example structure 10 on p. p. 320 of Yoshikawa et al. differs from the ninth compound on p. 30 of the present claims in that it does not contain fluoro substituents and phosphorothioate linkages.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the specific compounds described by Sinha et al. so as to arrive at structures pictured in claim 11.  Looking to the general description of structural variations allowed within the compounds of Yoshikawa et al., the sugar hydroxyl groups can be replaced with halogens (p. 9 paragraph) and the phosphodiesters with phosphorothioates. (p. 10 paragraph 36) Therefore one of ordinary skill in the art would have seen this specific structure as a potential lead compound and would have made specific modifications within this structure by varying the sugar moiety and phosphodiester linkages within the bounds of the general disclosure of Yoshikawa et al., arriving at compounds falling within the scope of claim 11.
Therefore the invention taken as a whole is prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, and 8 of U.S. Patent No. 10106574. (Cited in PTO-892, herein referred to as ‘574) in view of Yoshikawa et al. (PCT international publication WO2018/100558, Reference included with 6/23/2020 PTO-1449)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘574 in view of Yoshikawa et al. render obvious the claimed invention.  Specifically claims 1-3 of ‘574 claim a 2’,3’- cyclic dinucleotide which differs from the presently claimed compound in that it comprises different base moieties.  Claim 4 of ‘574 claims a pharmaceutical composition similar to that described in present claim 12.  These compounds are furthermore described as useful for inducing STING-dependent type I interferon production in claim 8 of ‘574.
Yoshikawa et al. discloses as discussed above, and furthermore describes the compounds disclosed therein as STING agonists.  It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to use the compounds described by Yoshikawa et al. in place of those claimed by ‘574, as they are disclosed in the art as equivalents usable for the same purpose.
Additionally if Applicant amends the claims to overcome this rejection, they should consider whether any amended claims would be obvious over ‘574 in view of the other references cited in this action under 35 USC 102 and 103, for example Dodd et al., Sinha et al., and Zhong et al.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10738074. (Cited in PTO-892, herein referred to as ‘074) in view of Yoshikawa et al. (PCT international publication WO2018/100558, Reference included with 6/23/2020 PTO-1449)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘074 in view of Yoshikawa et al. render obvious the claimed invention.  Specifically claims 1-10 of ‘074 claim a method of inducing STING-dependent interferon production comprising administering to a subject a 2’,3’- cyclic dinucleotide which differs from the presently claimed compound in that it comprises different base moieties.
Yoshikawa et al. discloses as discussed above, and furthermore describes the compounds disclosed therein as STING agonists.  It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to use the compounds described by Yoshikawa et al. in place of those claimed by ‘074, as they are disclosed in the art as equivalents usable for the same purpose.
Additionally if Applicant amends the claims to overcome this rejection, they should consider whether any amended claims would be obvious over ‘074 in view of the other references cited in this action under 35 USC 102 and 103, for example Dodd et al., Sinha et al., and Zhong et al.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10759825. (Cited in PTO-892, herein referred to as ‘825) in view of Yoshikawa et al. (PCT international publication WO2018/100558, Reference included with 6/23/2020 PTO-1449)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘825 in view of Yoshikawa et al. render obvious the claimed invention.  Specifically claims 1-22 of ‘825 claim a method of inducing STING-dependent interferon production comprising administering to a subject a 2’,3’- cyclic dinucleotide which differs from the presently claimed compound in that it comprises different base moieties.
Yoshikawa et al. discloses as discussed above, and furthermore describes the compounds disclosed therein as STING agonists.  It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to use the compounds described by Yoshikawa et al. in place of those claimed by ‘074, as they are disclosed in the art as equivalents usable for the same purpose.
Additionally if Applicant amends the claims to overcome this rejection, they should consider whether any amended claims would be obvious over ‘825 in view of the other references cited in this action under 35 USC 102 and 103, for example Dodd et al., Sinha et al., and Zhong et al.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10766919. (Cited in PTO-892, herein referred to as ‘919) in view of Yoshikawa et al. (PCT international publication WO2018/100558, Reference included with 6/23/2020 PTO-1449)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘919 in view of Yoshikawa et al. render obvious the claimed invention.  Specifically claims 1-10 of ‘919 claim a method of inducing STING-dependent interferon production comprising administering to a subject a 2’,3’- cyclic dinucleotide which differs from the presently claimed compound in that it comprises different base moieties.
Yoshikawa et al. discloses as discussed above, and furthermore describes the compounds disclosed therein as STING agonists.  It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to use the compounds described by Yoshikawa et al. in place of those claimed by ‘919, as they are disclosed in the art as equivalents usable for the same purpose.
Additionally if Applicant amends the claims to overcome this rejection, they should consider whether any amended claims would be obvious over ‘919 in view of the other references cited in this action under 35 USC 102 and 103, for example Dodd et al., Sinha et al., and Zhong et al.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13 of copending Application No. 17/299359 (reference application, published as US pre-grant publication 2022/0033431, cited in PTO-892, herein referred to as ‘359) in view of Yoshikawa et al. (PCT international publication WO2018/100558, Reference included with 6/23/2020 PTO-1449)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘359 in view of Yoshikawa et al. render obvious the claimed invention.  Specifically claims 1-10 of ‘359 claim a 2’,3’- cyclic dinucleotide having base moieties that include the specific bases recited in the present claims.  Claim 13 claims a pharmaceutical composition similar to that described in present claim 12.  The structures claimed by ‘359 differ from the presently claimed structures in the stereochemical orientation of the 2’- linked phosphodiester.  These compounds are furthermore described as useful for inducing STING-dependent type I interferon production in claims 16-17 of ‘359.
Yoshikawa et al. discloses as discussed above, and furthermore describes the compounds disclosed therein as STING agonists.  It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to use the compounds described by Yoshikawa et al. in place of those claimed by ‘359, as they are disclosed in the art as equivalents usable for the same purpose.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Additionally if Applicant amends the claims to overcome this rejection, they should consider whether any amended claims would be obvious over ‘359 in view of the other references cited in this action under 35 USC 102 and 103, for example Dodd et al., Sinha et al., and Zhong et al.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13 of copending Application No. 17/299355 (reference application, published as US pre-grant publication 2022/0033435, cited in PTO-892, herein referred to as ‘355) in view of Yoshikawa et al. (PCT international publication WO2018/100558, Reference included with 6/23/2020 PTO-1449)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘355 in view of Yoshikawa et al. render obvious the claimed invention.  Specifically claims 1-10 of ‘355 claim a 2’,3’- cyclic dinucleotide having base moieties that include the specific bases recited in the present claims.  Claim 13 claims a pharmaceutical composition similar to that described in present claim 12.  The structures claimed by ‘355 differ from the presently claimed structures in the stereochemical orientation of the 3’- linked phosphodiester.  These compounds are furthermore described as useful for inducing STING-dependent type I interferon production in claims 15-16 of ‘355.
Yoshikawa et al. discloses as discussed above, and furthermore describes the compounds disclosed therein as STING agonists.  It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to use the compounds described by Yoshikawa et al. in place of those claimed by ‘355, as they are disclosed in the art as equivalents usable for the same purpose.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Additionally if Applicant amends the claims to overcome this rejection, they should consider whether any amended claims would be obvious over ‘355 in view of the other references cited in this action under 35 USC 102 and 103, for example Dodd et al., Sinha et al., and Zhong et al.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of copending Application No. 17/299350 (reference application, published as US pre-grant publication 2022/0024964, cited in PTO-892, herein referred to as ‘350) in view of Yoshikawa et al. (PCT international publication WO2018/100558, Reference included with 6/23/2020 PTO-1449)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘350 in view of Yoshikawa et al. render obvious the claimed invention.  Specifically claims 1-10 of ‘350 claim a 2’,3’- cyclic dinucleotide having base moieties that include the specific bases recited in the present claims.  Claim 13 claims a pharmaceutical composition similar to that described in present claim 12.  The structures claimed by ‘350 differ from the presently claimed structures in the stereochemical orientation of the 2’- and 3’- linked phosphodiesters.  These compounds are furthermore described as useful for inducing STING-dependent type I interferon production in claims 15-16 of ‘350.
Yoshikawa et al. discloses as discussed above, and furthermore describes the compounds disclosed therein as STING agonists.  It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to use the compounds described by Yoshikawa et al. in place of those claimed by ‘350, as they are disclosed in the art as equivalents usable for the same purpose.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Additionally if Applicant amends the claims to overcome this rejection, they should consider whether any amended claims would be obvious over ‘350 in view of the other references cited in this action under 35 USC 102 and 103, for example Dodd et al., Sinha et al., and Zhong et al.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 25, 28, and 29 of copending Application No. 16/904888 (reference application, unpublished, cited in PTO-892, herein referred to as ‘888) in view of Yoshikawa et al. (PCT international publication WO2018/100558, Reference included with 6/23/2020 PTO-1449)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘888 in view of Yoshikawa et al. render obvious the claimed invention.  Specifically claim 22 of ‘888 claims a 2’,3’- cyclic dinucleotide which differs from the presently claimed compound in that it comprises different base moieties.  Claim 25 of ‘888 claims a pharmaceutical composition similar to that described in present claim 12.  These compounds are furthermore described as useful for inducing STING-dependent type I interferon production in claims 28-29 of ‘888.
Yoshikawa et al. discloses as discussed above, and furthermore describes the compounds disclosed therein as STING agonists.  It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to use the compounds described by Yoshikawa et al. in place of those claimed by ‘888, as they are disclosed in the art as equivalents usable for the same purpose.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Additionally if Applicant amends the claims to overcome this rejection, they should consider whether any amended claims would be obvious over ‘888 in view of the other references cited in this action under 35 USC 102 and 103, for example Dodd et al., Sinha et al., and Zhong et al.


Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 28 of copending Application No. 17/441087 (reference application, published as pre-grant publication 2022/0175811, cited in PTO-892, herein referred to as ‘087) in view of Yoshikawa et al. (PCT international publication WO2018/100558, Reference included with 6/23/2020 PTO-1449)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘087 in view of Yoshikawa et al. render obvious the claimed invention.  Specifically claims 1-2 of ‘087 claim a pharmaceutical composition comprising a 2’,3’- cyclic dinucleotide which differs from the presently claimed compound in that it comprises different base moieties, and a pharmaceutically acceptable excipient.  These compounds are furthermore described as useful for inducing STING-dependent type I interferon production in claim 28 of ‘087.
Yoshikawa et al. discloses as discussed above, and furthermore describes the compounds disclosed therein as STING agonists.  It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to use the compounds described by Yoshikawa et al. in place of those claimed by ‘087, as they are disclosed in the art as equivalents usable for the same purpose.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Additionally if Applicant amends the claims to overcome this rejection, they should consider whether any amended claims would be obvious over ‘087 in view of the other references cited in this action under 35 USC 102 and 103, for example Dodd et al., Sinha et al., and Zhong et al.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 13-14 of copending Application No. 16/611624 (reference application, published as US pre-grant publication 2020/0062798, cited in PTO-892, herein referred to as ‘624) in view of Yoshikawa et al. (PCT international publication WO2018/100558, Reference included with 6/23/2020 PTO-1449)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘624 in view of Yoshikawa et al. render obvious the claimed invention.  Specifically claims 1-9 of ‘624 claims a 2’,3’- cyclic dinucleotide which differs from the presently claimed compound in that it comprises different base moieties.  Claim 10 of ‘624 claims a pharmaceutical composition similar to that described in present claim 12.  These compounds are furthermore described as useful for inducing STING-dependent type I interferon production in claims 13-14 of ‘624.
Yoshikawa et al. discloses as discussed above, and furthermore describes the compounds disclosed therein as STING agonists.  It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to use the compounds described by Yoshikawa et al. in place of those claimed by ‘624, as they are disclosed in the art as equivalents usable for the same purpose.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Additionally if Applicant amends the claims to overcome this rejection, they should consider whether any amended claims would be obvious over ‘624 in view of the other references cited in this action under 35 USC 102 and 103, for example Dodd et al., Sinha et al., and Zhong et al.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	8/11/2022